DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18, 19, 20-21, 23, 24, 26 and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN-203023383 (CN’383) in view of WO-2012095020 (WO’020).
Re: claims 18, 23, and 26.  CN’383 shows in figure 1 a combination comprising: a damping element 3, and a first body 4, wherein the damping element engages in a recess of the first body as shown, wherein the damping element 3 has a threaded section on a circumferential surface shown in the area of element 6, wherein the recess of the first body 4 has in an inner lateral surface shown at the inner surface of element 4, at least one mating section or the unlabeled projections shown at the inner surface of element 4 which corresponds to the section or the unlabeled projections on the outer surface of the damping element 3 so that the damping element can be connected to the first body by engagement with a connecting means in the at least one mating section, wherein the damping element 3 has a latching element or another one of the projections on the outer surface other than one encompassed in the section and wherein the first body 4 has a mating latching element or another one of the projections on the inner surface other than one encompassed in the mating section which selectively fix the damping element to the first body in a state in which the damping element 3 is connected to the first body 4, but is silent with regards to the mating sections being threaded sections.
WO’020 teaches in figures 1 and 2 the use of an outer element 1 with an inner lateral surface with at least one mating thread section 18 shown in figure 2 which corresponds to the outer threaded section 47 of an inner element shown in figure 1 fitting within the outer element. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the connection of the first body and the damping element of CN’383 to have included the mating of corresponding thread sections, in view of the teachings of WO’020, in order to provide a means of facilitating the selective connection and decoupling of the two components for replacement purposes.  It is noted that a threaded connection is an old and well-known means of selectively connecting two components.
Re: claim 19.  WO’020 teaches in the discussion near the end of the English translation which states “The damper mechanism of claim 8 wherein said threads are multi-start threads” teaches the use of a damper mechanism including a threaded section that has a multi-start thread.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the thread of the at least one mating section of CN’383, as modified, to have been a multi-start thread, in view of the teachings of WO’020, in order to provide a means of improving power transfer by providing more contact surface engagement.

Re: claim 20.  CN’383, as modified, teaches in figure 1 of CN’383 the limitation wherein one or more of the latching element and the mating latching element is a projection, a cut out, or a constriction or particularly a projection as shown.
Re: claim 21.  CN’383, as modified, teaches in figure 1 of CN’383 the limitation wherein the damping element has a handling section in which at least one depression or at least one projection or one of the projections is arranged on a side of the damping element 3.
Re: claim 24.  CN’383, as modified, teaches in figure 1 of CN’383 the limitation wherein a sleeve 2 is arranged in a hole of the annular damping element 3.  
Re: claim 27.  CN’383, as modified, teaches in figures 1 and 2 of CN’383 a fastening element 2 which can engage in a hole of the damping element 3 and a recess of the second body or vertical shaft wind driven generator described in the English abstract in order to connect them, as functionally recited.
Re: claim 27 (second interpretation).  CN’383, as modified, teaches in figures 1 and 2 of CN’383 a fastening element or hinge element or the unlabeled component within element 2 shown in figure 2 which can engage in a hole of the damping element 3 and a recess of the second body or vertical shaft wind driven generator described in the English abstract in order to connect them, as functionally recited.
Re: claim 28 (second interpretation). CN’383, as modified, teaches in figures 1 and 2 of CN’383 the limitation wherein the fastening element is arranged in a captive manner in a sleeve 2. 
Re: claim 29 (second interpretation).  CN’383, as modified, teaches in figures 1 and 2 of CN’383 the limitation wherein the sleeve 2 has constriction or a top threaded portion including an inward projection at one end or an upper end, for example, of an inner side or inner circumference.
Re: claims 30 and 31.  CN’383, as modified, teaches in figures 1 and 2 of CN’383 the limitation wherein the fastening element 2 has a head 1 having a chin or the under portion of 1, wherein a diameter of the head is greater than a diameter of the hole of the damping element as shown.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN’383 in view of WO’020 in view of US Patent 5110081 to Lang Jr.
Lang Jr. teaches in claim 10 the use of a damping mount wherein a sleeve of the assembly is comprised of metal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the sleeve of CN’383, as modified, to have been comprised of metal, in view of the teachings of Lang Jr., in order to provide a sleeve with sufficient structural integrity to improve the overall life of the damping element.
 Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pg. 8, filed 6/13/22, with respect to the rejection(s) of claim(s) 18, 20-21, 23, 24, 26, and 27-31 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new ground(s) of rejection have been made in view of WO’020.  The previous specification and claim objections as well as the previous 112 rejections have been withdrawn in light of the most recent amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
September 10, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657